DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 20 December 2019, 11 March 2021, 08 July 2021, and 27 June 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because of the following:
   Figures 1-21:  Lines, numbers and letters not uniformly thick and well defined, clean, durable, and black (poor line quality).  See 37 C.F.R. 1.84(l).
      The lines used to draw the figures and the reference numerals are dark and blurry as they have a dot matrix background, which distorts the view.

   Figures 1-21:  Numbers, letters, and reference characters must be at least .32 cm (1/8 inch) in height.  See 37 C.F.R. 1.84(p)(3). 


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
   Reference numerals -- 167 -- and -- 169 -- do not appear within Figure 21A as suggested by the disclosure in paragraph [0081], lines 1-4.
   Reference numerals -- 171 -- and -- 173 -- do not appear within Figure 21B as suggested by the disclosure in paragraph [0081], lines 5 and 8.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities: 
	   Paragraph [0047], line 2:  A -- period -- should be inserted prior to the term "Upon".
	   Paragraph [0081], line 1:  Reference figure designation "21A" should be corrected to read -- 21B -- as Figure 21A shows the sample plate (171) and Figure 21B shows the seed tray (167).
   Paragraph [0081], line 5:  Reference figure designation "21B" should be corrected to read -- 21B -- as Figure 21B shows the seed tray (167) and Figure 21A shows the sample plate (171).
   Paragraph [0084], line 10:  The phrase -- (as shown in FIG. 16) or something similar should be inserted after numeral "180) as the blow off jet (180) are not shown in Figure 17.
	   Paragraph [0084], line 14:  The first occurrence of reference numeral "178" should be corrected to read -- 146 --.
	   Paragraph [0088], line 12:  The letter "o" should be corrected to read -- on --.
   Paragraph [0089], line 1:  The term "singulation" should be corrected to read
-- loading -- as reference numeral 12 has been previously identified as the seed loading assembly.  Consistency in the terminology used in the specification should be maintained to avoid confusion.
   Paragraph [0089], line 10:  The numerals "7" and "6" should be corrected to read -- seven -- and -- six --, respectively.
   Paragraph [0090], lines 3, 5, and 8:  The term "singulation" should be corrected to read -- loading -- as reference numeral 12 has been previously identified as the see loading assembly.  
   Paragraph [0116], lines 7 and 15:  The numeral "25" should be corrected to read -- twenty-five --.
   Paragraph [0116], line 8:  The numeral "40" should be corrected to read
-- forty --.
   Paragraph [0116], lines 11, 13, and 14:  The numeral "50" should be corrected to read -- fifty --.
   Paragraph [0117], lines 5 and 7:  The numeral "50" should be corrected to read -- fifty --.
  Paragraph [0117], line 6:  The numeral "20" should be corrected to read
-- twenty --.
   Paragraph [0117], line 9:  The numeral "4" should be corrected to read-- four --.
   Paragraph [0117], line 9:  The numeral "4" should be corrected to read-- four --.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 28-34, and 36-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0117865 (Deppermann et al.). 
   With respect to the limitations of claim 1, Deppermann et al. discloses an automated seed sampling assembly (Figure 1 - a seed sample system 10 - paragraph [0063]) comprising at least one sampling module (Figure 1, a seed sampling assembly 16 - paragraph [0041]), the at least one sampling module (14) including multiple sampling locations (Figure 4 - multiple automated samplers (62) - paragraph [0041]) each associated with a sampler (Figures 7-8 - each sampler (62) contains a cutting wheel (66) - paragraph [0046]), wherein the at least one sampling module is operable to remove tissue samples from seeds at one of the sampling locations (Figures 4 and 6-8 - teeth (70) on cutting wheel (66) in each sampler (62) removes a different portion of tissue from the seed - paragraph [0046]) while another one of the sampling locations is cleaned to remove residual seed tissue therefrom (each sampler (62) is capable of sampling tissue from seeds at different times and independently from seeds in other samplers (62), such that one as one seed is being sampled within one sampler, another sampler is releasing its seed from the sampler - paragraph [0046]).
   With respect to the limitation 3, Deppermann et al. further disclose that  the at least one sampling module further includes at least one blow off jet (paragraph [0049], lines 6-9 - air jets may be used to remove tissue samples from sampler (62)) and at least one collection port (paragraph [0049], lines 7-8 - conduit (82) used to remove tissue samples from sampler (62)) at each of the sampling locations for use in cleaning the sampling locations to remove residual seed tissue therefrom (each sampler (62) is provided with conduits (82) to remove sample tissues).

With respect to the limitation 4, Deppermann et al. further disclose at least one nozzle block coupled to the at least one sampling module, the at least one nozzle block configured to receive, from the at least one sampling module, the tissue samples removed from the seeds and deposit the tissue samples in one or more wells of a sample collection plate (paragraph [0049], lines 6-9 - air jets may be used to remove tissue samples from sampler (62) to sample tray); and
   at least one purge block; wherein the at least one nozzle block is further configured to receive the removed residual seed tissue from the at least one collection port of the at least one sampling module and to engage the at least one purge block to transport the removed residual seed tissue thereto for disposal (air jets may be used to remove tissue samples from the sample through conduits (82)).

	   With respect to the limitation 5, Deppermann et al. further disclose that the at least one sampling module further includes a moveable seed grip assembly configured to move a first seed toward the sampler associated with one of the sampling locations (paragraph [0042] - retention members (56) engage and receive seed and deliver the seeds to the samplers (62)) to thereby facilitate removal of a tissue sample from the first seed while another one of the sampling locations is cleaned (each sampler (62) is capable of sampling tissue from seeds at different times and independently from seeds in other samplers (62), such that one as one seed is being sampled within one sampler, another sampler is releasing its seed from the sampler - paragraph [0046]), and subsequently to move a second seed toward the sampler associated with the another one of the sampling locations to thereby facilitate removal of a tissue sample from the second seed while the one of the sampling locations is cleaned (Figure 4 - multiple retention members (56) are provided, whereby each sampler (62) is provided with a corresponding retention member, which act independently of the other retention members (56)).

   With respect to the limitations of claim 28, Deppermann et al. disclose an automated method for removing tissue samples from seeds, the method comprising:
   removing a tissue sample from a seed at a first sampling location of a sampling module of automated seed sampling assembly (Figures 4 and 6-8 - teeth (70) on cutting wheel (66) in each sampler (62) removes a different portion of tissue from the seed - paragraph [0046]); and 
   removing residual seed tissue from a second sampling location of the sampling module (multiple samplers (62) are provided to remove tissue samples from other seeds - paragraph [0046]), at about the same time the tissue sample is removed from the seed at the first sampling location of the sampling module (each sampler (62) is capable of sampling tissue from seeds at different times and independently from seeds in other samplers (62), such that one as one seed is being sampled within one sampler, another sampler is releasing its seed from the sampler - paragraph [0046]).

   With respect to the limitations of claim 29, Deppermann et al. further disclose receiving the tissue sample removed from the seed in a sample plate (paragraph [0049], lines 6-9 and 16-17 - tissue samples captured and transported through conduit (82) to a sample tray) and receiving the seed from which the tissue sample is removed in a seed tray (paragraph [0049], line 15 - seeds collected in seed tray (80)).

   With respect to the limitations of claim 30, Deppermann et al. further disclose assigning an identification to the seed and to the tissue sample removed from the seed, whereby the identification can be used to subsequently identify the seed in the seed tray and the corresponding tissue sample in the sample plate (paragraph [0049], lines 15-19 - seeds and tissue samples taken from the seeds may be correlated).

   With respect to the limitation of claim 31, Deppermann et al. further disclose 
   transporting, by a nozzle block, the tissue sample removed from the seed, at
the first sampling location of the sampling module, to a sample collection plate (paragraph [0049], lines 6-9 - air jets may be used to remove tissue samples from sampler (62) to sample tray); and
      transporting, by the nozzle block, the residual seed tissue removed from the second sampling location of the sampling module to a purge block to be disposed (air jets may be used to remove tissue samples from the sample through conduits (82)).

   With respect to the limitation of claim 32, Deppermann et al. further disclose at least one sensor disposed adjacent the first sampling location, a position of the seed in the sampling module (paragraph [0047] - sensors are associated with the sampler (62) to sense received seeds or count seeds as they enter the samplers (62)).

With respect to the limitation of claim 33, Deppermann et al. further disclose
that the seed is a first seed; and wherein the method further comprises:
      moving, by a seed grip assembly, the first seed toward a first sampler of the first sampling location to thereby facilitate removing the tissue sample from the first seed at the first sampling location (paragraph [0042] - retention members (56) engage and receive seed and deliver the seeds to the samplers (62)); and
      after removing the residual seed tissue from the second sampling location, moving, by the seed grip assembly, a second seed toward a second sampler of the second sampling location to thereby facilitate removing a tissue sample from the second seed at the second sampling location (Figure 4 - multiple retention members (56) are provided, whereby each sampler (62) is provided with a corresponding retention member, which act independently of the other retention members (56)).

  

With respect to the limitation of claim 34, Deppermann et al. further disclose
that after removing the tissue sample from the first seed at the first sampling location, removing residual seed tissue from the first sampling location at about the same time the tissue sample is removed from the second seed at the second sampling location   (Figure 4 - multiple samplers (62) are provided, whereby each sampler (62) is provided with a corresponding cutting wheel (66), which act independently of the other cutting wheels (68) and samplers (62), such that tissue sampling at multiple locations may occur at the same time).

   With respect to the limitation of claim 36, Deppermann et al. further disclose
      singulating the seed from a plurality of seeds (paragraph [0042], lines 1-4);
      engaging the singulated seed with a retention member of an automated seed transport assembly (paragraph [0042], lines 1-3); and
      orienting the seed at the retention member, and moving the oriented seed to the first location of the sampling module (paragraph [0042], lines 1-6), to thereby facilitate removing the tissue sample from the seed at the first sampling location.  

With respect to the limitation of claim 37, Deppermann et al. further disclose
analyzing the tissue sample for one or more characteristics (paragraph [0087]), and either selecting or not selecting the seed from which the tissue sample is removed based on the presence of the one or more characteristics in the tissue sample (paragraph [0092]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0117865 (Deppermann et al.).

   With respect to the limitation of claim 2, Deppermann et al. fails to explicitly disclose wherein the at least one sampling module includes a first sampling module and a second sampling module, and wherein the first sampling module is removable from the seed sampling assembly as a unit and independent of the second sampling module.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the at least one sampling module includes a first sampling module and a second sampling module, and wherein the first sampling module is removable from the seed sampling assembly as a unit and independent of the second sampling module, since a mere duplication of an essential working part of the device involves only routine shill in the art. The motivation for doing so would be to increase output.

   With respect to the limitation of claim 10, Deppermann et al. fail to explicitly disclose wherein the at least one sampling module includes multiple sampling modules.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the at least one sampling module include multiple sampling modules, since a mere duplication of an essential working part of the device involves only routine skill in the art. The motivation for doing so would be to increase output.

Claims 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0117865 (Deppermann et al.) in view of US 3,850,286 (Tobin, Jr.).
   With respect to the limitation 6, Deppermann et al. disclose all of the limitations of the base claims; and further disclose that the seed grip assembly/retention members (56) may include mechanical holders or seed gripping mechanisms (paragraph [0045], lines 20-24).  Deppermann et al., however, fail to explicitly disclose that the seed grip assembly includes a first pair of arms configured to hold the first seed therebetween, and a second pair of arms configured to hold the second seed therebetween.
   Tobin, Jr. disclose a seed grip assembly (36) wherein the seed grip assembly includes a first pair of arms configured to hold the first seed therebetween (first seed selector (37) comprise fingers (23,24,25) that close together to hold a seed - Figures 2-3 - col. 2, lines 54-59), and a second pair of arms configured to hold the second seed therebetween (another seed selector (37) comprise fingers (23,24,25) to hold a different seed - Figure 3).  Modifying Deppermann et al. with a seed grip assembly with multiple  pairs of arms would have been obvious to one of ordinary skill in the art at the time of the claimed invention to prevent seed displacement.


   With respect to the limitation of claim 7, the combination discloses that the at least one sampling module includes a sample collection funnel disposed adjacent each of the samplers for collecting tissue samples removed from seeds by each of the samplers (Deppermann et al. disclose (paragraph [0049], lines 6-9 and 16-17) that tissue samples captured are transported through a conduit (82) to a sample tray).

   With respect to the limitation 8, the combination discloses that the at least one sampling module further includes at least one sensor disposed adjacent each of the samplers, the at least one sensor configured to determine a position of the seed in the sampling module (Deppermann et al - paragraph [0047] - sensors are associated with the samplers (62) to sense received seeds or count seeds as they enter the samplers (62)).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
   Prior art was not relied upon to reject claims 9 and 35 because the prior art of record fails to teach and/or make obvious the following:
      Claim 9:  Providing an assembly comprising that the at least one sampling module further includes at least one sensor positioned on the seed grip assembly in association with at least one of the multiple sampling locations, the at least one sensor configured to: determine a location of a seed prior to the seed being received by the seed grip assembly at the at least one of the multiple sampling locations; and determine a position of the sampler at the at least one sampling location in combination with all of the limitations of the base claim and all intervening claims.
      Claim 35:  Providing a method comprising drawing the residual seed tissue into the collection port via negative pressure air flow at the collection port in combination with the remaining limitations of the claim and in combination with all of the limitations of the base claim.  

Claims 9 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	   The prior art discloses automated seed sampler and method of sampling, testing and bulking seeds.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL S LARKIN/Primary Examiner, Art Unit 2856